MARSHALL, C. J.
1. A dedication of private property to public utility service will not be presumed from the fact that the product and service of the use of such property is the usual subject-matter * of utility service, neither does such presumption arise from the sale by private contract of such product and service to utility corporations for purposes of resale. Such dedication is never presumed without evidence or unequivocal intention.
_ 2. To constitute a public utility, the devotion to public use must be of such character that the product and service is available to the public generally and indiscriminately, or there must be. the acceptance by the utility of public franchises or calling to its aid the police power of the state.
3. Where a corporation not incorporated and organized as a public utility has been adjudged to be a public utility and its property has been adjudged to be dedicated to public utility service because of the relation of such corporation to other corporations organized and operating as public utilities, and it appearing that such corporation has never rendered service or sold its product to consumers, a severance of the relation which was the basis of such adjudication automatically restores such corporation tq the status of a private corporation.
Order reversed.
Jones, Day and Allen, JJ., concur. Robinson and Matthias, JJ., dissent. Wanamaker, J., not participating.